   Case 15-11275             Doc      Filed 06/19/20           Entered 06/19/20 14:55:33              Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                    FOR THE MIDDLE DISTRICT OF LOUISIANA
Name of debtor:         Terrence L. Turner, Sr. & Deirdre L. Turner                        Case Number: 15-11275
Trustee:                Annette C. Crawford                                                Chapter 13


RESPONSE TO NOTICE OF FINAL CURE PAYMENT FILED ON: 05/29/2020
Pursuant to Federal Bankruptcy Rule 3002.1(g), the Holder listed below is responding to the Notice of Final
Cure Payment filed in the above referenced case.


Name of creditor:           BSI Financial Services, as servicer       Last four digits of any number          3171
                            for U.S. Bank National Association,       you use to identify the debtor’s
                            as Trustee of Cabana Series III           account:
                            Trust

Part 1: Pre-Petition Arrears - Court claim no. (if known)7                                     (Docket Entry #               )

   ☒       Creditor agrees that the debtor(s) has paid in full the amount required to cure the pre-petition default to be paid
           through the Chapter 13 Plan as of the date of the Trustee's cure notice.

   ☐       Creditor does not agree that the debtor(s) has paid in full the amount required to cure the pre-petition default to be
           paid through the Chapter 13 Plan as of the date of the Trustee's cure notice.

           If Creditor disagrees:

               Amount of pre-petition arrears due at filing:            $

               Amount received from the Chapter 13 Trustee:             $

               Pre-Petition arrears remaining due:                      $

Part 2: Post-Petition Amounts
   ☐       Creditor agrees that the debtor(s) has paid all post-petition amounts due to be paid to the secured creditor as of the
           date of the Trustee's cure notice.

   ☒       Creditor does not agree that the debtor(s) has paid all post-petition amounts due to be paid to the secured creditor as
           of the date of the Trustee's cure notice.

           If Creditor disagrees:

                Post-Petition amounts remaining due:                   $37,420.18
 Attached as Schedule of Amounts Outstanding Post-Petition is an itemized account of the post-petition amounts that remain
 unpaid as of the date of the Cure Notice. The amounts identified on the Schedule do not reflect amounts that became or
 may become due after the date of the Cure Notice, including any fees that may have been incurred in the preparation, filing,
 or prosecution of this statement.
       Case 15-11275                Doc      Filed 06/19/20         Entered 06/19/20 14:55:33           Page 2 of 3




                                                 Schedule of Amounts Outstanding

This section itemizes the required cure of post-petition amounts, if any, that the holder contends remain
unpaid as of the date of this statement but may not, due to timing, reflect all payments sent to Creditor as of
the date of the Cure Notice. In addition, the amounts due may include payments reflected in the Trustee's
records but which have not yet been received and/or processed by the Creditor.

Description                                                                         Dates incurred                    Amount
                                                                                    03/01/18 – 11/01/19 $1,323.07 each
                                                                                    12/01/19 – 06/01/2020 $1,187.52
1.       Installment Payments                                                       each                               $37,420.18
2.       Late Charges
3.       Non-sufficient funds (NSF) fees
4.       Attorney fees
5.       Filing fees and court costs
6.       Advertisement costs
7.       Sheriff/auctioneer fees
8.       Title costs
9.       Recording fees
10.      Appraisal/broker's price opinion fees
11.      Property inspection fees
12.      Tax advances (non-escrow)
13.      Insurance advances (non-escrow)

         Escrow shortage or deficiency
         (do not include amounts that are part of
14.      any installment payment.)
15.      Property preservation expenses.
16.      Other.
17.      Total expenses, and charges. Add all of the amounts listed above.                                            $37,420.18



Part 3: Sign Here


     Print Name: Matthew Resor

     Title:            Attorney

     Company:          Jackson & McPherson, LLC.                            /s/ Matthew Resor
                                                                            Signature
     Address and telephone                    935 Gravier Street
     number:                                     Suite 1400                 Date: 06/19/2020
                                            New Orleans, LA 70112



     Telephone: 504-581-9444                             Email:mresor@jacksonmcpherson.com
     Case 15-11275      Doc     Filed 06/19/20    Entered 06/19/20 14:55:33      Page 3 of 3




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF LOUISIANA
           IN RE:    TERRENCE L. TURNER, SR.                      CASE NO. 15-11275
                     DEIRDRE L. TURNER
                     DEBTORS                                      CHAPTER 13

                                      CERTIFICATE OF SERVICE

       I certify that a copy of the response to notice of final cure payment of BSI Financial Services, as

servicer for U.S. Bank National Association, as Trustee of Cabana Series III Trust has been served on the

Debtors at the address listed below by United States Mail, postage prepaid, and to Debtors' counsel, the

Chapter 13 Trustee and the U.S. Trustee electronically, through CM/ECF on June 19, 2020.

Terrence L. Turner, Sr. &
Deirdre L. Turner
19898 Pride Baywood Rd
Greenwell Springs, LA 70739

Pascale Watson, Counsel for Debtors
pascale@bwatsonlegal.com

Annette C. Crawford, Chapter 13 Trustee
crawfordtrustee@annettecrawford.com

/s/ Matthew Resor
Matthew Resor (No. 36929)
